NO. 07-01-0307-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                    MARCH 21, 2002

                         ______________________________


                     BOBBY FREDERICK BRYANT, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 21ST DISTRICT COURT OF BURLESON COUNTY;

                 NO. 11,545; HONORABLE J. R. TOWSLEE, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Bobby Frederick Bryant appealed the trial court’s decision to proceed to

adjudication of the offense of burglary of a habitation after he was granted deferred

adjudication as the result of a plea bargain. His punishment was assessed at ten years

confinement in the Institutional Division of the Department of Criminal Justice.
       Appellant’s counsel has now filed a motion to withdraw, together with an Anders

brief. See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). In her brief, counsel certifies that after careful examination of the record, she has

concluded that appellant’s appeal is without merit. Along with her brief, she has supplied

a copy of her letter to appellant advising him of the filing of the brief, her conclusion that

the appeal is without merit, and of his right to file a pro se brief. Appellant initially indicated

he would file a pro se brief and was given an extension of time until January 7, 2002 to do

so. We have not received a brief from him, nor has he attempted to get a further extension

of time to make such a filing.


       In considering counsel’s motion to withdraw, we must first satisfy ourselves that the

attorney has provided the client with a diligent and thorough search of the record for any

arguable claim that might support her client’s appeal, and then we must determine whether

counsel has correctly concluded the appeal is frivolous. See McCoy v. Court of Appeals

of Wisconsin, 486 U.S. 429, 442, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988); High v. State,

573 S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel certifies that she has reviewed the

record both as to the question of whether the original plea of guilty was freely and

voluntarily given after the necessary admonishments and as to whether there are any

arguable grounds for appeal of the adjudication hearing. She concludes that appellant’s

plea of guilty, waiver, stipulation and judicial confession meet the statutory requirements.

She also notes that appellant was informed of the consequences of a violation of his

community supervision and that there is no right to appeal from a trial court’s determination



                                                2
to proceed with an adjudication of guilt. See Tex. Code Crim. Proc. Ann. art. 42.12 § 5(b)

(Vernon Supp. 2002). The record further indicates that a competency evaluation was

performed prior to the adjudication hearing and appellant was found competent to stand

trial. Although appellant entered a plea of not true to the alleged violations of his

community supervision, during his testimony at that hearing, he admitted several violations

of the conditions of that community supervision.


         We have also made an independent examination of the record to determine whether

there are any arguable grounds that might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). We have found no such grounds and agree with counsel that the

appeal is without merit and is frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.

1974).


         Accordingly, counsel’s motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.



                                                 John T. Boyd
                                                  Chief Justice

Do not publish.




                                            3